Case 1:19-cv-09365-AKH Document 1-27 Filed 10/09/19 Pagelof5.

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: —2008-0017/E

Surrogate Nora S. Anderson

 

Dalia Genger, Trustee of the Orly Genger 1993 Trust,
Petitioner,
-against-

Orly Genger, et al.,

—_——ewe ew eweewew wwe ewe eee ese eee ee we ew Bw ew ee |X | =

Respondents.

 

REPLY AFFIRMATION OF LEON FRIEDMAN IN SUPPORT OF MOTION TO
DISMISS BY RESPONDENT ARIE GENGER

LEON FRIEDMAN, an attorney duly admitted to practice in the courts of the state of
New York, affirms the following under penalties of perjury:

1. I am the attorney for respondent Arie Genger. I make this reply affirmation in
support of a motion to dismiss the pending petition (the “New Action”) brought by Petitioner
Dalia Genger.

2. In our opening submission, we asserted that Arie Genger was never served with
the actual petition in this matter. Affirmation of Leon Friedman In Support of Motion To
Dismiss by Respondent Arie Genger, dated February 4, 2018, par. 2). A two-page
“Miscellaneous Citation” was sent by regular mail to an old address of Mr. Genger and then
forwarded to his new address. (Attached as Exhibit A to Moving Affirmation of Leon Friedman,

dated February 4, 2018). No petition actually accompanied the two page document.
Case 1:19-cv-09365-AKH Document 1-27 Filed 10/09/19 Page 2of5;: °

3. In her opening papers Orly Genger asserted:

She [Dalia] attempted to serve that document [the citation] on certain of the named
respondents, including Arie Genger, Orly’s father and the former husband of Dalia. But
she never attempted service of the underlying documents — including the petition itself in
this New Action or any of its numerous exhibits — on any respondent.

See Memorandum of Law in Support of Respondent Orly Genger’s Motion to Dismiss Dalia
Genger’s 2016 Petition, dated February 5, 2018, at p. 7,

4. Nowhere in Dalia’s answering papers does she challenge the assertions noted
above that the underlying petition, as opposed to the two page citation, were never served
on Arie Genger. Indeed Dalia’s attorney, Judith Bachman states in her answering affirmation
dated February 20, 2018 that “I sent a courtesy copy of the petition to the attorneys for all of the
parties named and inquired if they would accept service. They refused to accept service.” (par. 5-
6). On that basis and on the basis of the legal memorandum submitted by Orly Genger, the New
Action must be dismissed.

5. In every other respect, Arie Genger is in precisely the same position as his
daughter Orly Genger as described in her moving papers. Arie Genger hereby incorporates and
adopts all of the arguments made by Orly Genger in her Reply papers in support of a motion to
dismiss.

6. For the reasons stated above, Respondent Arie Genger moves that the pending
New Action be dismissed.

Affirmed under penalties of perjury.

Dated: New York, N.Y. Ly Wuilus

February 26, 2018 Lé6n Friedman
685 Third Ave, 25" floor
New York, N.Y. 10017
(646) 825-4398
Attorney for Respondent Arie Genger
Case 1:19-cv-09365-AKH Document 1-27 Filed 10/09/19 Page 30f5.

CERTIFICATE OF SERVICE

I hereby certify that I am not a party to this action, am over 18 years of age and
reside at 148 East 78th Street, New York, N.Y and that I am an attorney duly admitted to
the Courts of the State of New York.

On February 26, 2018, I served a copy of the annexed Reply Affirmation of Leon
Friedman in the following manner:

by mailing the same in a sealed envelope, with postage prepaid thereon, in a post-
office or official depository of the U.S. Postal Service within the State of New York,
addressed to the last known address of the addressee(s) as indicated below:

Judith Bachman
254 S. Main Street, Suite 406
New City, N.Y. 10956

le
Dated: February 26, 2018 huphe

Yeon Friedman

 
ALL-STATE LEGAL®

- .. Case 1:19-cv-09365-AKH Document 1-27 Filed 10/09/19 Page 2 -qyfsoers Sy corer

Index No. 2008-0017/E Year 20

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as Trustee of the Orly
Genger 1993 Trust, to Turnover Property to the Orly Genger 1992 Trust

Dalia Genger, Trustee of the Orly Genger 1993 Trust
Petitioner
-against-

Orly Genger, et al
Respondents

 

 

REPLY AFFIRMATION OF LEON FRIEDMAN

 

 

LEON FRIEDMAN

Autorney for Respondent Arie Genger

685 THIRD AVENUE, 25TH FLOOR
NEW YORK, NEW YORK 10017
(646) 825-4398

 

 

Pursuant to 22 NYCRR 130-1.1-a, the undersigned, an attorney admitted to practice in the courts of New York State,
certifies that, upon information and belief and reasonable inquiry, (1) the contentions contained in the annexed
document are not frivolous and that (2) if the annexed document is an initiating pleading, (1) the matter was not
obtained through illegal conduct, or that if it was, the attorney or other persons responsible for the illegal conduct are
not participating in the matter or sharing in any fee earned therefrom and that (ii) if the matter involves potential
claims for personal injury or wrongful death, the matter was not obtained in violation of 22 NYCRR 1200.41-a.

Date coeccecesstecssssesscssescsssesssseesesnee SHMATULE oe ees eesesceteescetseateessesesssanessonsesaeseecssssscscsuseeveneessenseeseescrdssessaseetseneernersneneesee

Print Signer’s Name......ccccsceccscscesscsesssessenseseseacsssenseescassensesssarensverseraceseassassnsesessesesseesesneeseseens

 

 

 

 

Service of a copy of the within is hereby admitted.
Dated:
Attorney(s) for
PLEASE TAKE NOTICE
g [| that the within is a (certified) true copy of a
8 NOTICEOF entered in the office of the clerk of the within-named Court on 20
3 ENTRY
6 [| that an Order of which the within is a true copy will be presented for settlement to the
notice or Hon. , one of the judges of the within-named Court,
SETTLEMENT at
on 20 , at M.
Dated:
LEON FRIEDMAN
Attorney for

685 THIRD AVENUE, 25TH FLOOR
To: NEW YORK, NEW YORK 10017
(646) 825-4398

Attorney(s) for
»

; . Case 1:19-cv-09365-AKH Document 1-27 Filed 10/09/19 Page 5of5

STATE OF NEW YORK, COUNTY OF Ss:

I, the undersigned, am an attorney admitted to practice in the courts of New York, and
certify that the annexed
Attorney's has been compared by me with the original and found to be a true and complete copy thereof.

Certification
say that: I am the attorney of record, or of counsel with the attorney(s) of record, for
Oo . [have read the annexed
vwemeys know the contents thereof and the same are true to my knowledge, except those matters therein which are stated to be alleged on information
by and belief, and as to those matters I believe them to be true. My belief, as to those matters therein not stated upon
Affirmation knowledge, is based upon the following.

Check Applicable Box

The reason I make this affirmation instead of is

I affirm that the foregoing statements are true under penalties of perjury.

Dated: Pore eee ree tReet rrr er rere rarer errerrr ttt tette rarer irre rererivirt iri rectii errr rr ri iri cris irri errr reir iris
(Print signer's name below signature)
STATE OF NEW YORK, COUNTY OF Ss:
being sworn says: I am
x | in the action herein; I have read the annexed
@ individuat Know the contents thereof and the same are true to my knowledge, except those matters therein which are stated to be alleged on
3 Yetication information and belief, and as to those matters [ believe them to be true.
& the of
< . . .
3 O a corporation, one of the parties to the action; I have read the annexed
6 Comorste know the contents thereof and the same are true to my knowledge, except those matters therein which are stated to be alleged on

Verification , . . :
information and belief, and as to those matters I believe them to be true.

My belief, as to those matters therein not stated upon knowledge, is based upon the following:

Sworn to before me on 0 i ienansansnseeeeenetetnnnssnssnesstsstivmnvunacaseeseesesitiussssnaneenescnsauunnssseeeeneeenery
(Print signer’s name below signature}

STATE OF NEW YORK, COUNTY OF SS:
being swom says: I am not a party to the action, am over 18 years of

age and reside at
On , 20 , IT served a true copy of the annexed
in the following manner:
by mailing the same in a sealed envelope, with postage prepaid thereon, in a post-office or official depository of the U.S. Postal Service,
soviee addressed to the address of the addressee(s) indicated below, which has been designated for service by the addressee(s) or, if no such address
byMaill has been designated, is the last-known address of the addressee(s):

a, by delivering the same personally to the persons at the address indicated below:

Personal

Servi
3 “ by transmitting the same to the attorney by facsimile transmission to the facsimile telephone number designated by the attorney for that
2 (TJ Purpose. In doing so, I received a signal from the equipment of the attorney served indicating that the transmission was received,
g service by and mailed a copy of same to that attorney, in a sealed envelope, with postage prepaid thereon, in a post office or official depository of the
2 ‘facsimie U.S. Postal Service, addressed to the address of the addressee(s) as indicated below, which has been designated for service by the
3 addressee(s) or, if no such address has been designated, is the last-known address of the addressee(s):
oO

aa by by transmitting the same to the attorney by electronic means upon the party’s written consent. In doing so, I indicated in the subject matter

Biocon heading that the matter being transmitted electronically is related to a court proceeding:

ie by depositing the same with an overnight delivery service in a wrapper properly addressed, the address having been designated by the
ovemight addressee(s) for that purpose or, if none is designated, to the last-known address of addressee(s). Said delivery was made prior to the latest
celvery time designated by the overnight delivery service for overnight delivery. The address and delivery service are indicated below:

Service

Sworn to before me on , 20

(Print signer’s name below signature)
